   Case: 1:18-cv-01713 Document #: 188 Filed: 03/13/20 Page 1 of 4 PageID #:2900




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



                                                        Civ. A. No. 1:18-cv-01713
 IN RE AKORN, INC. DATA INTEGRITY
 SECURITIES LITIGATION                                  Hon. Steven C. Seeger




                       ORDER AWARDING ATTORNEYS’ FEES
                  AND REIMBURSEMENT OF LITIGATION EXPENSES

       This matter came on for hearing on March 13, 2020 (the “Settlement Hearing”) on Lead

Plaintiffs’ Motion For (i) Final Approval of Class Action Settlement and Plan of Allocation and (ii)

Award of Attorneys’ Fees and Reimbursement of Litigation Expenses (the “Motion”) (Dckt. No.

144). The Court having considered all matters submitted to it at the Settlement Hearing and

otherwise; and it appearing that notice of the Settlement Hearing substantially in the form approved

by the Court was mailed to all Settlement Class Members who or which could be identified with

reasonable effort, and that a summary notice of the Settlement Hearing was published in Investors

Business Daily and was transmitted over the PR Newswire pursuant to the specifications of the

Court; and the Court having considered and determined the fairness and reasonableness of the award

of attorneys’ fees and litigation expenses requested,

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      The definition of capitalized terms in the Stipulation and Agreement of Settlement

(the “Stipulation”) (Dckt. No. 127-1) are hereby incorporated by reference herein.

       2.      The Court has jurisdiction to enter this Order and over the subject matter of the

Action and all parties to the Action, including all Settlement Class Members.
   Case: 1:18-cv-01713 Document #: 188 Filed: 03/13/20 Page 2 of 4 PageID #:2901




        3.      Notice of Lead Plaintiffs’ Motion was given to all Settlement Class Members who

could be identified with reasonable effort. The form and method of notifying the Settlement Class of

the motion for an award of attorneys’ fees and expenses satisfied the requirements of Rule 23 of the

Federal Rules of Civil Procedure, the Private Securities Litigation Reform Act of 1995 (15 U.S.C.

§ 78u-4(a)(7)), due process, and all other applicable law and rules, and constituted due and sufficient

notice to all persons and entities entitled thereto.

        4.      Plaintiffs’ Counsel are hereby awarded attorneys’ fees in the amount of 25% (twenty-

five percent) of each component of the Settlement Fund (which consists of (i) $6,610,819.63 in cash,

(ii) 1,621,593 Akorn shares (as well as up to 562,332 additional Akorn shares if they become

available from the expiration of out-of-the-money Akorn stock options) and (iii) 25% (twenty-five

percent) of the Settlement CVRs), as well as $1,056,721.45 in reimbursement of litigation expenses

which sums the Court finds to be fair and reasonable. The fees and expenses shall be paid from the

Settlement Fund. Lead Counsel shall allocate the attorneys’ fees awarded to Plaintiffs’ Counsel in a

manner which they, in good faith, believe reflects the contributions of such counsel to the institution,

prosecution, and settlement of the Action.

        5.      In making this award of attorneys’ fees and reimbursement of expenses to be paid

from the Settlement Fund, the Court has considered and found that:

                (a)     The Settlement has created a Settlement Fund consisting of cash, Akorn

        Settlement Shares and Settlement CVRs, and that numerous Settlement Class Members who

        submit valid Claim Forms will benefit from the Settlement because of the efforts of Lead

        Counsel;

                (b)     The fee has been reviewed and approved as reasonable by Lead Plaintiffs,

        who are institutional investors that actively supervised the Action;



                                               2
Case: 1:18-cv-01713 Document #: 188 Filed: 03/13/20 Page 3 of 4 PageID #:2902




          (c)     Copies of the Notice were mailed to all Settlement Class Members who could

   be identified with reasonable effort stating that Lead Counsel would apply for attorneys’ fees

   not to exceed 25% of the Settlement Fund and reimbursement of litigation expenses in an

   amount not to exceed $1,500,000;

          (d)     Plaintiffs’ Counsel conducted the litigation and achieved the Settlement with

   skill, perseverance and diligent advocacy;

          (e)     Had Lead Counsel not achieved the Settlements there would remain a

   significant risk that Lead Plaintiffs and the other members of the Settlement Class may have

   recovered less or nothing from Defendants;

          (f)     The amount of attorneys’ fees awarded and expenses to be reimbursed from

   the Settlement Fund are fair and reasonable and consistent with awards in similar cases;

          (g)     The Court hereby acknowledges that it was advised prior to the Settlement

   Hearing that, following Court approval of the Settlement, Akorn intends to rely on the

   Section 3(a)(10) registration exemption to the Securities Act of 1933 (the “Securities Act”)

   when distributing the Settlement Shares and Settlement CVRs to the Settlement Class and

   Lead Counsel; and

          (h)     The Court finds that the Settlement Shares and Settlement CVRs are freely

   tradable and exempt from the registration requirements of the Securities Act (or, where

   applicable, any analogous provisions of applicable state securities laws) pursuant to

   Section 3(a)(10). Based upon the Court’s findings that the terms and conditions of the

   Settlement are fair both procedurally and substantively, Akorn may issue the Settlement

   Shares and Settlement CVRs without registration or compliance with the prospectus delivery

   requirements of the U.S. securities laws (or, where applicable, any analogous state securities



                                         3
   Case: 1:18-cv-01713 Document #: 188 Filed: 03/13/20 Page 4 of 4 PageID #:2903




       laws).

       6.       Any appeal or any challenge affecting this Court’s approval regarding any attorneys’

fees and expense application shall in no way disturb or affect the finality of the Judgments.

       7.       Exclusive jurisdiction is hereby retained over the parties and the Settlement Class

Members for all matters relating to this Action, including the administration, interpretation,

effectuation or enforcement of the Stipulation and this Order.

       8.       There is no just reason for delay in the entry of this Order, and immediate entry by the

Clerk of the Court is expressly directed.



Date: March 13, 2020

                                                       Steven C. Seeger
                                                       United States District Judge




                                               4
